FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

This First Amendment to Purchase and Sale Agreement (this “Amendment”) is
entered into as of June 21, 2012 by and among: SENTIO LEAH BAY LLC, a Delaware
limited liability company, or its successors or assigns (“Buyer”); URBANA CARE
GROUP LLC, an Illinois limited liability company, SPRINGFIELD CARE GROUP LLC, an
Illinois limited liability company, NORMAL CARE GROUP LLC, an Illinois limited
liability company and BRYAN CARE GROUP, LP, a Texas limited partnership (each a
“Current Owner” and collectively “Current Owners”), ERWIN FAMILY PROPERTIES I,
L.L.C., a Washington limited liability company (“EFP” and together with each
Current Owner, a “Seller” and collectively with all Current Owners, “Sellers”),
and FIDELITY NATIONAL TITLE AGENCY, INC., a Texas corporation (“Escrow Agent”).

RECITALS

A. Buyer, Sellers and Escrow Agent entered into that certain Purchase and Sale
Agreement dated May 7, 2012 (the “Agreement”) with respect to the purchase and
sale of certain real property described in the Agreement.

B. Buyer, Sellers and Escrow Agent desire to amend the Agreement as set forth in
this Amendment.

AGREEMENT

For valuable consideration, the receipt and sufficiency of which are
acknowledged, Buyer, Sellers and Escrow Agent agree as follows:

1. Definitions. Except as expressly set forth in this Amendment, all terms
defined in the Agreement will have the same meaning in this Amendment.

2. Sellers’ Structure. Recitals B and C of the Agreement are deleted in their
entirety. Instead of the structure set forth in those Recitals, each Current
Owner will retain a 100% interest in its property and, at Closing, each Current
Owner will convey to Buyer or its designee(s) such Current Owner’s interest in
its Property by a warranty deed and bill of sale in accordance with the terms of
the Agreement. The Purchase Price for the Property will be paid in accordance
with paragraph 4 of this Amendment. Immediately upon Closing, each of Urbana
Care Group LLC, Springfield Care Group LLC and Normal Care Group LLC will
distribute the Equity Interest (as defined in paragraph 4 of this Amendment)
granted to it at Closing to Leah Bay Investments LLC, a Washington limited
liability company (“LBI”), the sole owner of the each of those Current Owners.
Immediately following that distribution, LBI will distribute the Equity
Interests received by those three Current Owners to EFP so that EFP will own an
Equity Interest of 21.5963% in the applicable purchasing entities of the Urbana
Property, the Springfield Property and the Normal Property. The parties hereto
acknowledge and agree that it is Sellers’ objective for the transfer of the
Urbana Property, the Springfield Property and the Normal Property to constitute,
in part, a tax deferred contribution of property to a partnership in exchange
for an interest in the partnership (i.e., the Equity Interest) pursuant to the
requirements of Section 721 of the Internal Revenue Code of 1986, as amended.
The Buyer agrees to cooperate with the Sellers, at no additional cost or expense
to Buyer, in structuring the transaction to achieve this objective.

 

- 1 -



--------------------------------------------------------------------------------

3. Defined Terms. In the first paragraph of Section 1.1, the sentence beginning
with “By way of example…” is deleted.

4. Due Diligence Period; Earnest Money Deposit. The Due Diligence Period is
extended and will end at 6:00 p.m. Eastern Time on June 28, 2012. Buyer will,
however, deposit the additional $245,000 of the Earnest Money Deposit with
Escrow Agent no later than 6:00 p.m. Eastern Time on June 21, 2012 rather than
upon expiration of the Due Diligence Period. All other terms and conditions
applicable to the Earnest Money Deposit will remain as set forth in the
Agreement.

5. Purchase Price. The purchase price for the Property shall be an amount equal
to FORTY-NINE MILLION AND NO/100 U.S. DOLLARS ($49,000,000.00), (the “Purchase
Price”), plus or minus (whichever is applicable) the Adjustment Amount which
shall be paid to Seller for the Property, all of which shall be paid at the
Closing by Buyer in accordance with Section 9.3(a) as follows:

(a) with respect to the Bryan Property (i) by the assumption by Buyer of the
Existing Mortgage on the Bryan Property, and (ii) in cash by wire transfer of
immediately available funds an amount equal to the Purchase Price less the
outstanding principal balance of the Existing Mortgage on the Closing Date plus
or minus the Preliminary Adjustment Amount, and

(b) with respect to each of the Urbana Property, the Springfield Property and
the Normal Property, (i) by the assumption by Buyer of the Existing Mortgages on
the Urbana Property, the Springfield Property and the Normal Property, and
(ii) by the grant to the applicable Current Owner of an equity interest of
21.5963% in the applicable purchasing entity (each, an “Equity Interest”), and
(iii) in cash by check of wire transfer of immediately available funds in an
amount equal to the remaining 78.4037% of the Purchase Price applicable to such
Property less the outstanding principal balance of the Existing Mortgage on the
Closing Date plus or minus the Preliminary Adjustment Amount in the manner set
forth in Section 9.3(a).

Prior to the expiration of the Due Diligence Period, Buyer and Seller shall
agree upon an allocation of the Purchase Price for local, state and federal tax
purposes which allocation will specify the Purchase Price for each Property by
Real Property, Personal Property and Other Assets. The agreed allocation will be
attached to this Agreement in the form shown in Schedule 2.3.

6. Deliveries of Buyer. Section 9.3(a) is deleted and replaced with the
following: “The Purchase Price, by wire transfer, in accordance with
Section 2.3, subject to the adjustments under Section 2.5, less an amount equal
to the additional net proceeds Sellers would be entitled to receive under this
Agreement for the sale of the Urbana Property, the Springfield Property and the
Normal Property if Sellers were not receiving an Equity Interest in the
purchasing entities.”

7. No Other Changes. Except as expressly set forth in this Amendment, the
Agreement will remain unmodified and will otherwise continue in full force and
effect as written. In the event of any conflict between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment will
control.

 

- 2 -



--------------------------------------------------------------------------------

8. Counterparts. This Amendment may be executed in counterparts, all of which
taken together will constitute one and the same instrument, and any party
executing this amendment may do so by signing any such counterpart.

 

SELLERS

URBANA CARE GROUP LLC, an Illinois limited

liability company

By       Craig Spaulding, its manager
SPRINGFIELD CARE GROUP LLC, an Illinois limited liability company By       Craig
Spaulding, its manager

NORMAL CARE GROUP LLC, an Illinois limited

liability company

By       Craig Spaulding, its manager BRYAN CARE GROUP, LP, a Texas limited
partnership By   BCG Texas Group, LLC, a Texas limited liability Company, its
general partner   By         Craig Spaulding, Manager ERWIN FAMILY PROPERTIES I,
L.L.C., a Washington limited liability company By       Gerald L. Erwin, Manager

 

- 3 -



--------------------------------------------------------------------------------

BUYER

SENTIO LEAH BAY, LLC, a Delaware

limited liability company

By     Name     Title    

ESCROW AGENT:

The undersigned Escrow Agent hereby accepts the foregoing Amendment.

FIDELITY NATIONAL TITLE AGENCY, INC.

 

By:     Name:     Title:    

 

- 4 -